Matter of Freck v Town of Porter (2018 NY Slip Op 03082)





Matter of Freck v Town of Porter


2018 NY Slip Op 03082


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1395/17) CA 16-02092.

[*1]IN THE MATTER OF THOMAS FRECK, PETITIONER-PLAINTIFF-APPELLANT-RESPONDENT, 
vTOWN OF PORTER, TOWN OF PORTER ZONING BOARD OF APPEALS, TOWN OF PORTER PLANNING BOARD, ET AL., RESPONDENTS-DEFENDANTS-RESPONDENTS, THOMAS FLECKENSTEIN, INDIVIDUALLY AND AS TRUSTEE OF THE JUDITH A. FLECKENSTEIN LIVING TRUST, JUDITH A. FLECKENSTEIN, INDIVIDUALLY AND AS TRUSTEE OF THE JUDITH A. FLECKENSTEIN LIVING TRUST, AND NIAGARA AQUACULTURE, INC., RESPONDENTS-DEFENDANTS-RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.